 


 HR 5108 ENR: To designate the facility of the United States Postal Service located at 1213 East Houston Street in Cleveland, Texas, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5108 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1213 East Houston Street in Cleveland, Texas, as the Lance Corporal Robert A. Martinez Post Office Building. 
 
 
1.Lance Corporal Robert A. Martinez Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1213 East Houston Street in Cleveland, Texas, shall be known and designated as the Lance Corporal Robert A. Martinez Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Robert A. Martinez Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
